   Case 2:19-mj-00532-LRL Document 1 Filed 10/15/19 Page 1 of 2 PageID# 1
                                                                       FILED
                   IN THE UNITED STATES DISTRICT COURT
                                                                     OCT 1 5 m
                   FOR THE EASTERN DISTRICT OF VIRGINIA

                              NORFOLK DIVISION                 CLtHK ^-S Di^ Irict COURT
                                                                     NORFOLK. VA

UNITED STATES OF AMERICA


      V.                                    Case No. 2"I'i
                                            Court Date: Deceitroer 12, 2019
SMYON T. WALTERS JACKSON

                             CRIMINAL INFORMATION


                 {Misdemeanor)- Violation Notice No. 6118429

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about October 1, 2019, at Joint Expeditionary Base Little

Creek, Virginia Beach, Virginia, on lands acquired for the use of the United

States and within the special maritime and territorial jurisdiction thereof,

in the Eastern District of Virginia, the defendant, SMYON T. WALTERS JACKSON,

did operate a motor vehicle at a speed and in a manner so as to endanger the

life, limb, and property of other persons in the parking lot on government

property open to the public providing parking space for customers, patrons,

and employees.

      {In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia Section 46.2-864.)

                                    Respectfully submitted,

                                    G. Zachary Terwilliger
                                    United States Attorney




                             By:        j A
                                    fames T. Cole
                                   J^Special Assistant U.S. Attorney
                                   Office of the U.S. Attorney
                                   101 West Main Street, Suite 8000
                                   Norfolk, VA    23510
                                   Ph: (757) 441-6712
                                   Fax:(757) 441-3205
                                   James♦Cole0usdoj.gov
•—s
         Case 2:19-mj-00532-LRL Document 1 Filed 10/15/19 Page 2 of 2 PageID# 2




                                 CERTIFICATE OF MAILING


            I hereby certify that on the date indicated below, I caused a true and
      correct copy of the foregoing Criminal Information to be mailed, postage
      prepaid, to the defendant in the above-styled case.


                                           j a
                                    Tames T. Cole
                                   'Special Assistant U.S. Attorney
                                   Office of the U.S. Attorney
                                   101 West Main Street, Suite 8000
                                    Norfolk, VA 23510
                                    Ph: (757) 441-6712
                                    Fax:(757) 441-3205
                                    James.Cole@usdoj.qov




                                    Date
